Title: To Thomas Jefferson from John Milledge, 27 July 1807
From: Milledge, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            near Augusta, Georgia, 27th July, 1807.
                        
                        Inclosed is an extract of a letter which I received by the last southern mail to this place, from Major James
                            Seagrove.
                        The letter was Written on a supposition that Congress would be immediately called, and that I should have it
                            in my power personally to convey to you its contents. It appears at present that Congress will not be in Session for some
                            time, deeming the information which the letter gives of moment, as it Regards a very exposed point of our Nation. I have
                            not delayed to make you acquainted with it—it seems to me that a few Artillery men with two gun boats is the least which
                            that place ought to have. The gun boats need not have their full
                            Complement of men, an Officer to command and enough to work her is all that would be wanted, for our Citizens when
                            necessity should Require, would give every aid, and assistance in
                            their power.
                        I have the honor to be, very Respectfully Your Mo. Ob. Sert.
                        
                            Jno. Milledge
                     
                        
                    